Exhibit 10.1

FIFTH AMENDMENT TO LEASE

This Fifth Amendment to Lease (this “Fifth Amendment”) is made and entered into
by and between KBS NORTH CREEK, LLC, a Delaware limited liability company
(“Landlord”), as successor-in-interest to RREEF America REIT II Corp. KK, a
Maryland corporation (“Original Landlord”), and ALDER BIOPHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”), and shall be effective for all purposes as of
the date that this Fifth Amendment is fully executed (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant are parties to that certain Lease dated for
reference purposes August 5, 2005, originally entered into by and between
Original Landlord and Tenant (the “Original Lease”), as amended by (i) that
certain First Amendment to Lease dated as of February 1, 2008 (the “First
Amendment”), (ii) that certain Second Amendment to Lease dated as of September
23, 2010 (the “Second Amendment”), (iii) that certain Third Amendment to Lease
dated as of August 21, 2013 (the “Third Amendment”), and (iv) that certain
Fourth Amendment to Lease dated as of November 12, 2015 (the “Fourth Amendment”)
(the Original Lease, as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment, is hereinafter referred to as the
“Lease”), pursuant to which Tenant leases from Landlord certain premises
containing 55,548 square feet of space (the “Current Premises”) consisting of
(i) 25,440 square feet of space comprising the entirety of the building located
at 11804 North Creek Parkway S, Building 6, Bothell, Washington 98011 (“Building
6”) and (ii) 30,108 square feet of space in the building located at 18702 North
Creek Parkway S, Bothell, Washington 98011 (“Building 4”), which Building 4 and
Building 6 are part of that certain building complex known as the North Creek
Parkway Center, consisting of six (6) buildings located at 18912, 18916, 18804,
18702, 18706, and 11804 North Creek Parkway, Bothell, Washington (the “Building
Complex”);

WHEREAS, Landlord has succeeded to all the right, title and interest of the
“Landlord” under the Lease as successor-in-interest to Original Lease; and

WHEREAS, the Suite 100 Expansion Premises (as defined below) is currently
occupied by a third party, [Teledyne] (the “Existing Tenant”), pursuant to the
terms of an existing office lease between Landlord and the Existing Tenant (the
“Existing Lease”); and

WHEREAS, Landlord and Tenant desire to expand the “Premises” (as such term is
used in the Lease), extend the Term of the Lease and further amend the Lease, as
more particularly described hereinbelow;

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained herein and in the Lease, the receipt and
sufficiency of which are hereby acknowledged, the Lease is hereby amended as
follows:

 

1. Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this Fifth Amendment.



--------------------------------------------------------------------------------

2. Extension of the Term of the Lease. Landlord and Tenant hereby agree to
extend the Term of the Lease (stipulated to expire on July 31, 2018) for an
additional period of sixty (60) months the “Fourth Extension Term”), commencing
on August 1, 2018 (the “Fourth Extension Commencement Date”) and continuing
through and expiring on July 31, 2023 (the “Fourth Extension Termination Date”),
upon and subject to all of the existing terms of the Lease, except as otherwise
hereinafter provided.

 

3. Existing Tenant. Landlord and Tenant acknowledge and agree that Landlord’s
delivery of the Suite 100 Expansion Premises (as hereinafter defined) to Tenant
under this Fifth Amendment is expressly conditioned upon Existing Tenant’s
vacating and surrendering the Suite 100 Expansion Premises to Landlord in
compliance with the Existing Lease and Landlord’s delivery of the Suite 100
Expansion Premises to Tenant in the Suite 100 Delivery Condition (as defined in
Paragraph 4(a) below), which is anticipated to occur on or about February 1,
2017 (with the date on which the Existing Tenant actually vacates and surrenders
the Suite 100 Existing Premises to Landlord and Landlord delivers the Suite 100
Existing Premises to Tenant being referred to herein as the “Existing Tenant
Surrender Date”).

 

4. Expansion of Premises. The parties hereby agree that the “Premises” (as such
term is used in the Lease) shall be expanded in accordance with the terms set
forth below:

 

  (a) Suite 100 Expansion Premises. Effective on and as of the earlier to occur
of (i) the date that Tenant, or any person occupying any of the Suite 100
Expansion Premises with Tenant’s permission, commences ordinary business
operations from the Suite 100 Expansion Premises, or (ii) one hundred eighty
(180) days following the Existing Tenant Surrender Date (such earlier date being
referred to herein as the (the “Suite 100 Expansion Date” and estimated to occur
on or about August 1, 2017) and continuing throughout the Fourth Extension Term,
the Current Premises shall be expanded to include that certain 13,152 rentable
square feet of space on the first (1st) floor of Building 4, currently
designated as Suite 100, as further depicted on Exhibit “A-1” attached hereto
(the “Suite 100 Expansion Premises”). Landlord shall deliver the Suite 100
Expansion Premises to Tenant in its then current “as-is”, “where-is” condition;
provided, however, that Landlord shall ensure the Suite 100 Expansion Premises
is delivered in broom clean, good condition, with any water tanks removed and
floor area resurfaced, with consistent concrete flooring similar the other
portions of the Suite 100 Expansion Premises, and free of any personal property
not owned by Tenant (the “Suite 100 Delivery Condition”), on the Existing Tenant
Surrender Date upon and subject to all of the existing terms of the Lease,
except as otherwise hereinafter provided.

 

  (b)

Suite 110 Expansion Premises. If Tenant timely delivers the Tenant’s Expansion
Notice (defined below) to Landlord, then Landlord shall promptly use
commercially reasonable efforts to relocate the tenant (currently Merit
Mechanical     ) (“Suite 110 Current Tenant”) occupying that certain 16,015
rentable square feet of space on the first floor of Building 4 currently
designated as Suite 110, as further depicted on Exhibit “A-2” attached hereto
(the “Suite 110 Expansion Premises”) to other space within the Building Complex
in accordance

 

2



--------------------------------------------------------------------------------

  with the terms and provisions of such existing lease (the “Merit Existing
Lease”), within nine (9) months of Tenant’s timely delivery of the Tenant’s
Expansion Notice. Upon the vacation of the Suite 110 Expansion Premises by the
Suite 110 Current Tenant in accordance with the Merit Existing Lease, Landlord
shall deliver the Suite 110 Expansion Premises to Tenant in its then existing
“as-is” condition; provided, however, that Landlord shall ensure the Suite 110
Expansion Premises are delivered in broom clean, good condition, and free of any
personal property not owned by Tenant (such condition being the “Suite 110
Delivery Condition” and such delivery date being the “Suite 110 Delivery
Date”). Effective on and as of the earlier to occur of (i) the date that Tenant,
or any person occupying any of the Suite 110 Expansion Premises with Tenant’s
permission, commences ordinary business operations from the Suite 110 Expansion
Premises, or (ii) one hundred eighty (180) days following the Suite 110 Delivery
Date (such earlier date being referred to herein as the (the “Suite 110
Expansion Date”) and continuing for the remainder of the Fourth Extension Term,
the “Premises” (as such term is used in the Lease) shall be expanded to include
that certain Suite 110 Expansion Premises, upon and subject to all of the
existing terms of the Lease, except as otherwise hereinafter provided. The
period from the Suite 110 Expansion Date through the Fourth Extension
Termination Date shall be hereinafter known as the “Suite 110 Expansion
Term”. The term “Tenant’s Expansion Notice” shall mean written notice from
Tenant to Landlord that Tenant is irrevocably exercising its option to expand
into all of the Suite 110 Expansion Premises, which shall be delivered to
Landlord at least nine (9) calendar months in advance of the date Tenant intends
to take possession of the Suite 110 Expansion Premises. For purposes of
clarification, if Tenant’s Expansion Notice is not irrevocable, or if such
written notice does not state that Tenant is expanding into all of the Suite 110
Expansion Premises, then in any such event the Tenant’s Expansion Notice shall
be null and void, and Tenant shall not have the right to expand into the Suite
110 Expansion Premises in accordance with this Section 4(b) of this Fifth
Amendment.

 

  (c) Confirmation of Premises. Following the Suite 100 Expansion Date, the
Current Premises and the Suite 100 Expansion Premises shall collectively
hereinafter be known as the “Premises” and shall contain a total of 68,700
rentable square feet of space in Building 4 and Building 6. If Tenant timely
delivers the Tenant’s Expansion Notice, then following the Suite 110 Expansion
Date, the “Premises” shall contain a total of 84,715 rentable square feet of
space in Building 4 and Building 6 being comprised of the Current Premises, the
Suite 100 Expansion Premises and the Suite 110 Expansion Premises. Upon the
Suite 100 Expansion Date and/or if applicable, the Suite 110 Expansion Date,
Landlord may provide a commencement certificate to Tenant, which Tenant shall
execute and return within twenty (20) days after receipt, in order to
acknowledge the date upon which the respective expansion date occurred. Tenant’s
failure to execute and return such commencement certificate within the
applicable twenty (20) day period shall be deemed to be Tenant’s approval of the
applicable commencement certificate and the expansion date set forth
therein. Landlord’s failure to send such commencement certificate shall have no
effect on the expansion date.

 

3



--------------------------------------------------------------------------------

5. Annual Rent.

 

  (a) Current Premises. Tenant shall continue to pay Annual Rent for the Current
Premises in accordance with the existing terms and provisions of the Lease
applicable thereto; provided, however, notwithstanding anything in the Lease to
the contrary, commencing on and as of the February 1, 2017 and continuing
through the expiration of the Fourth Extension Term (ending on July 31, 2023),
Tenant shall pay Annual Rent for the Current Premises (being the Building 6
Current Premises and the Building 4 Current Premises) in the following amounts:

 

  (i) Building 6 Current Premises. Tenant shall pay Annual Rent for the Building
6 Current Premises (containing 25,440 rsf) as follows:

 

Period

   Rate/Rsf/Annum
for 25,440 rsf    Monthly Installment

02/01/2017 – 01/31/2018

   $18.25, NNN    $38,690.00, NNN

02/01/2018 – 01/31/2019

   $18.80, NNN    $39,856.00, NNN

02/01/2019 – 01/31/2020

   $19.36, NNN    $41,043.20, NNN

02/01/2020 – 01/31/2021

   $19.94, NNN    $42,272.80, NNN

02/01/2021 – 01/31/2022

   $20.54, NNN    $43,544.80, NNN

02/01/2022 – 01/31/2023

   $21.16, NNN    $44,859.20, NNN

02/01/2023 – 07/31/2023

   $21.79, NNN    $46,194.80, NNN

 

  (ii) Building 4 Current Premises. Tenant shall pay Annual Rent for the
Building 4 Current Premises (containing 30,108 rsf) as follows:

 

Period

   Rate/Rsf/Annum
for 30,108 rsf    Monthly Installment

02/01/2017 – 01/31/2018

   $17.75, NNN    $44,534.75, NNN

02/01/2018 – 01/31/2019

   $18.28, NNN    $45,864.52, NNN

02/01/2019 – 01/31/2020

   $18.83, NNN    $47,244.47, NNN

02/01/2020 – 01/31/2021

   $19.39, NNN    $48,649.51, NNN

02/01/2021 – 01/31/2022

   $19.97, NNN    $50,104.73, NNN

02/01/2022 – 01/31/2023

   $20.57, NNN    $51,610.13, NNN

02/01/2023 – 07/31/2023

   $21.19, NNN    $53,165.71, NNN

 

  (b) Suite 100 Expansion Premises. In addition to the Annual Rent for the
Current Premises set forth in Paragraph 5(a) above, commencing on and as of the
Suite 100 Expansion Date (estimated to occur on or about August 1, 2017) and
continuing through the Fourth Extension Termination Date, Tenant shall also pay
Annual Rent for the Suite 100 Expansion Premises (containing 13,152 rsf) in the
following amounts:

 

Period

   Rate/Rsf/Annum
for 13,152 rsf    Monthly Installment

Suite 100 Expansion Date – 01/31/2018

   $17.75, NNN*    $19,454.00, NNN*

02/01/2018 – 01/31/2019

   $18.28, NNN    $20,034.88, NNN

02/01/2019 – 01/31/2020

   $18.83, NNN    $20,637.68, NNN

02/01/2020 – 01/31/2021

   $19.39, NNN    $21,251.44, NNN

02/01/2021 – 01/31/2022

   $19.97, NNN    $21,887.12, NNN

02/01/2022 – 01/31/2023

   $20.57, NNN    $22,544.72, NNN

02/01/2023 – 07/31/2023

   $21.19, NNN    $23,224.24, NNN

 

* provided, however, such Monthly Installments of Annual Rent shall be abated
for the first (1st) four (4) full calendar months following the Suite 100
Expansion Date.

 

4



--------------------------------------------------------------------------------

  (c) Suite 110 Expansion Premises. In addition to the Annual Rent for (i) the
Current Premises (as set forth in Paragraph 5(a) above), and (ii) the Suite 100
Expansion Premises (as set forth in Paragraph 5(b) above), commencing on and as
of the Suite 110 Expansion Date and continuing through the expiration of the
Fourth Extension Termination Date if Tenant timely delivers the Tenant’s
Expansion Notice, Tenant shall also pay Annual Rent for the Suite 110 Expansion
Premises (containing 16,015 rsf) in the following amounts:

 

Period

   Rate/Rsf/Annum
for 16,015 rsf    Monthly Installment

Suite 110 Expansion Date – 01/31/2018

   $17.75, NNN*    $23,688.85, NNN*

02/01/2018 – 01/31/2019

   $18.28, NNN    $24,396.18, NNN

02/01/2019 – 01/31/2020

   $18.83, NNN    $25,130.20, NNN

02/01/2020 – 01/31/2021

   $19.39, NNN    $25,877.57, NNN

02/01/2021 – 01/31/2022

   $19.97, NNN    $26,651.63, NNN

02/01/2022 – 01/31/2023

   $20.57, NNN    $27,452.38, NNN

02/01/2023 – 07/31/2023

   $21.19, NNN    $28,279.82, NNN

 

* provided, however, such Monthly Installments of Annual Rent shall be abated
for the first (1st) four (4) full calendar months following the Suite 110
Expansion Date.

 

6.

Tenant’s Proportionate Share of Expenses and Taxes. Throughout the remainder of
the Term of the Lease, as extended for the Fourth Extension Term, Tenant shall
continue to pay for all items of additional rent, including, without limitation,
Tenant’s Proportionate Share of Expenses and Tenant’s Proportionate Share of
Taxes for the Current Premises, in accordance with the provisions of the Lease
applicable thereto. Commencing on the Suite 100 Expansion Date, Tenant shall
also pay for all items of additional rent, including, without limitation,
Tenant’s Proportionate Share of Expenses and Tenant’s Proportionate Share of
Taxes, for the Suite 100 Expansion Premises in accordance with the provisions of
the Lease applicable thereto, and for the purposes of calculating Tenant’s
Proportionate Share of Expenses and Tenant’s Proportionate Share of Taxes for
the Suite 100 Expansion Premises, the Tenant’s Proportionate Share for the Suite
100 Expansion Premises only shall be 22.0905% (13,152 rsf/59,537 rsf) with
respect to Building 4 and 6.4063% (13,152 rsf/205,298 rsf) with respect to the
Building Complex. If Tenant timely delivers the Tenant’s Expansion Notice, then
commencing on the Suite 110 Expansion Date, Tenant shall also pay for all items
of additional rent, including, without limitation, Tenant’s Proportionate Share
of Expenses and Tenant’s Proportionate

 

5



--------------------------------------------------------------------------------

  Share of Taxes, for the Suite 110 Expansion Premises in accordance with the
provisions of the Lease applicable thereto, and for the purposes of calculating
Tenant’s Proportionate Share of Expenses and Tenant’s Proportionate Share of
Taxes for the Suite 110 Expansion Premises, the Tenant’s Proportionate Share for
the Suite 110 Expansion Premises only shall be 26.8993% (16,015 rsf/59,537 rsf)
with respect to Building 4 and 7.8009% (16,015 rsf/205,298 rsf) with respect to
the Building Complex.

 

7. Condition of the Premises. Notwithstanding anything in the Lease to the
contrary, Tenant is currently in possession of the Current Premises and Tenant
hereby accepts the Current Premises throughout the Term of the Lease, as
extended by the Fourth Extension Term. Commencing on and as of the Suite 100
Expansion Date, and subject to Landlord’s delivery of the Suite 100 Expansion
Premises to Tenant in the Suite 100 Delivery Condition, Tenant hereby accepts
the Suite 100 Expansion Premises in its existing “AS-IS”, “WHERE-IS” and “WITH
ALL FAULTS” condition, and Landlord shall have no obligation whatsoever to
refurbish or otherwise improve the Suite 100 Expansion Premises throughout the
Fourth Extension Term; provided, however, Landlord agrees to provide Tenant with
an improvement allowance of up to Three Hundred Twenty-Eight Thousand Eight
Hundred and No/100 Dollars ($328,800.00) ($25.00 per rentable square foot for
13,152 rsf) (the “Suite 100 Expansion Allowance”) to be applied to the cost of
Tenant performing the Suite 100 Expansion Improvements (as said term is defined
on Exhibit “B-1” attached hereto) in accordance with and subject to the terms of
said Exhibit “B-1”. If Tenant timely delivers the Tenant’s Expansion Notice
(defined below) to Landlord, then commencing on and as of the Suite 110
Expansion Date, and subject to Landlord’s delivery of the Suite 110 Expansion
Premises to Tenant in the Suite 110 Delivery Condition, Tenant hereby accepts
the Suite 110 Expansion Premises in its existing “AS-IS”, “WHERE-IS” and “WITH
ALL FAULTS” condition, and Landlord shall have no obligation whatsoever to
refurbish or otherwise improve the Suite 110 Expansion Premises throughout the
Suite 110 Expansion Term; provided, however, Landlord agrees to provide Tenant
with an improvement allowance equal to the product of (i) Twenty-Five and No/100
Dollars ($25.00), multiplied by (ii) 16,015 rentable square feet (being the
total number of square feet of space contained within the Suite 110 Expansion
Premises, multiplied by (iii) a fraction, the numerator of which is the number
of months (including partial months) remaining in the then-existing Fourth
Extension Term and the denominator of which is 60 (being the total number of
months in the Fourth Extension Term) (the “Suite 110 Expansion Allowance”) to be
applied to the cost of Tenant performing the Suite 110 Expansion Improvements
(as said term is defined on Exhibit “B-2” attached hereto) in accordance with
and subject to the terms of said Exhibit “B-2”. In addition to the Suite 100
Expansion Allowance and the Suite 110 Expansion Allowance (if Tenant timely
delivers the Tenant’s Expansion Notice to Landlord), and as partial
consideration for Tenant executing this Fifth Amendment, Landlord agrees to
provide Tenant, within 30 days after the Effective Date, with the sum of Three
Hundred Seventy-Seven Thousand Eight Hundred and Eighty and No/100 Dollars
($377,880.00), payable in one lump sum as reimbursement for the cost of
Tenant’s performance of previously completed tenant improvements to the Fourth
Amendment Expansion Premises (as defined in the Fourth Amendment). Tenant
acknowledges and agrees that any obligations of Landlord originally existing in
the Lease to complete leasehold improvements and/or furnish allowance(s) with
respect to the Current Premises have been completed and/or satisfied in their
entirety, and any provisions in the Lease providing for such obligations are
hereby null and void and of no further force or effect.

 

6



--------------------------------------------------------------------------------

8. Building 4 Lobby. If Tenant timely delivers the Tenant’s Expansion Notice to
Landlord, then commencing on the Suite 110 Expansion Date and for so long as
Tenant is leasing all of Building 4, then Tenant, at Tenant’s sole cost and
expense, shall have the right to (i) utilize the first floor Building common
area lobby of Building 4 as its main reception area (“Reception Area”), and (ii)
install a card reader system on all exterior doors to the Premises for after
hours entry (“Card Reader System”); provided, however, Tenant’s rights under
this Section 8 to utilize the Building 4 common area lobby for the Reception
Area and the installation of the Card Reader System shall be subject to
Landlord’s prior written approval and consent (not to be unreasonably withheld,
conditioned or delayed), including, without limitation, Landlord’s reasonable
approval of all alterations, improvements and/or plans for the common area lobby
and exterior doors of Building 4. Additionally, Tenant hereby acknowledges and
agrees that it shall cooperate in good faith with Landlord to address any
questions or issues raised by Landlord relating to Tenant’s utilization of the
Building 4 common area lobby and the installation of the Card Reader
System. Tenant shall protect, defend, indemnify and hold harmless Landlord from
and against any and all claims, damages, liabilities, costs or expenses of every
kind and nature (including, without limitation, reasonable attorney’s fees)
imposed upon or incurred by or asserted against Landlord arising out of Tenant’s
use, installation, maintenance, repair, replacement or operation of (i) the
common area lobby of Building 4 as a Reception Area, or (ii) the Card Reader
System, except, in each case, to the extent caused by or arising from the gross
negligence or willful misconduct of Landlord or its agents, employees or
contractors.

 

9.

Building 4 Mechanical and Maintenance. If Tenant timely delivers the Tenant’s
Expansion Notice to Landlord, then, subject to Landlord’s approval regarding the
location, size, means and method of installation, maintenance and repair, such
approval not to be unreasonably withheld, delayed or conditioned, commencing on
the Suite 110 Expansion Date and for so long as Tenant is occupying all of
Building 4, Tenant, at Tenant’s sole cost and expense, shall have the right to
(i) place, maintain and repair the mechanical/HVAC equipment on the Building 4
roof or an a concrete slab adjacent to the Premises (“Mechanical/HVAC
Equipment”), (ii) maintain and repair the Honeywell access control system for
the Premises (“Honeywell System”), and (iii) manage the Building 4 monthly
inspections of balcony areas and fire extinguisher recertification
(“Monthly Inspections”). Landlord agrees to provide Tenant with direct access to
any roof areas necessary for maintenance and repair obligations in the prior
sentence. Notwithstanding the foregoing, any entry onto the roof of Building 4
shall be subject to the following: (a) applicable governmental laws; (b) the
right of Landlord to supervise any roof penetrations; (c) Landlord’s reasonable
approval of all plans and specifications for the Mechanical/HVAC Equipment and
all connecting cables from the roof of Building 4 to the Premises; (d)
compliance with the conditions of any roof bond maintained by Landlord on
Building 4; and (e) the Mechanical/HVAC Equipment not being visible at street
level. Tenant shall be responsible for the repair of any damage to any portion
of Building 4 caused by Tenant’s installation, use, repair, maintenance,
replacement or operation of the Mechanical/HVAC Equipment, the Honeywell System
or

 

7



--------------------------------------------------------------------------------

  the Monthly Inspections. Tenant shall not have the right to remove the
Mechanical/HVAC Equipment or the Honeywell System from Building 4. Tenant shall
only use Landlord’s approved roofing contractors for any installation,
maintenance, repairs, additions and/or replacements of any Mechanical/HVAC
Equipment on the roof of Building 4. Any such contractors performing the Monthly
Inspections and/or the installation, maintenance, repair and/or replacement of
the Honeywell System shall satisfy Landlord’s insurance and indemnification
requirements prior to performing any work. Tenant shall protect, defend,
indemnify and hold harmless Landlord from and against any and all claims,
damages, liabilities, costs or expenses of every kind and nature (including,
without limitation, reasonable attorney’s fees) imposed upon or incurred by or
asserted against Landlord arising out of Tenant’s installation, maintenance,
repair, replacement use or operation of the Mechanical/HVAC Equipment, the
Honeywell System or the Monthly Inspections, except, in each case, to the extent
caused by or arising from the gross negligence or willful misconduct of Landlord
or its agents, employees or contractors.

 

10.

Exterior Building Signage. As of the Effective Date, subject to Landlord’s
approval regarding the location, size, means and method of installation,
maintenance and repair, such approval not to be unreasonably withheld, delayed
or conditioned, Tenant, at Tenant’s sole cost and expense, shall have the right
to install the signage as substantially shown on Exhibit “D” hereto (the
“Exterior Building Sign”) on the exterior of the Building, provided that
Landlord, acting reasonably, approves the manner of installation, maintenance,
repair and replacement of the Exterior Building Sign (including all structural
engineering and aesthetic aspects thereof). Landlord and Tenant shall agree upon
the exact location where the Exterior Building Sign is to be installed, and upon
request by either party, the other party shall evidence such agreement in
writing. The engineering, manufacture, installation, maintenance and removal of,
and the procurement of all required approvals for, the Exterior Building Sign
shall be at Tenant’s sole cost and expense. The installation of the Exterior
Building Sign shall be in compliance with all laws, covenants, restrictions and
any applicable Building rules and regulations. Prior to the manufacturing or
installing the Exterior Building Sign, Tenant shall submit to Landlord, for
Landlord’s approval which shall not be unreasonably withheld, delayed or, except
as expressly provided herein, conditioned, a detailed drawing indicating the
size, layout, design, configuration, lettering and/or graphics and color of the
proposed Exterior Building Sign, together with the proposed location where the
Exterior Building Sign is to be installed. Tenant shall install, repair,
maintain, and remove the Exterior Building Sign with contractors approved by
Landlord. Any such contractors shall satisfy Landlord’s insurance and
indemnification requirements prior to performing any work. Tenant agrees that
the installation, maintenance, repair and removal of the Exterior Building Sign
shall be at Tenant’s sole risk. Tenant, at Tenant’s sole cost and expense,
agrees to maintain the Exterior Building Sign in good condition and repair and,
within ten (10) business days following the expiration of the Lease Term or the
earlier termination of this Lease or Tenant’s right of possession under this
Lease, Tenant shall remove the Exterior Building Sign at its sole cost and
expense. In the event Tenant fails to repair or remove the Exterior Building
Sign after notice, Landlord shall have the right to repair or remove the
Exterior Building Sign, as the case may be, and Tenant shall reimburse Landlord
on demand for all costs incurred by Landlord in connection therewith, plus an
additional

 

8



--------------------------------------------------------------------------------

  charge equal to ten percent (10%) of such costs incurred by Landlord as a
coordination fee, and upon any such removal Landlord shall have the right to
dispose of the same in any manner Landlord so desires without any liability to
Tenant therefor. Tenant shall protect, defend, indemnify and hold harmless
Landlord from and against any and all claims, damages, liabilities, costs or
expenses of every kind and nature (including, without limitation, reasonable
attorney’s fees) imposed upon or incurred by or asserted against Landlord
arising out of Tenant’s installation, maintenance, repair, replacement or use of
the Exterior Building Sign, except to the extent caused by or arising from the
gross negligence or willful misconduct of Landlord or its agents, employees or
contractors..

 

11. Right of First Refusal. Landlord hereby grants to Tenant a right of first
refusal in accordance with and subject to the terms and conditions of Exhibit
“C” attached hereto and incorporated herein for all purposes.

 

12. Renewal Option. Tenant shall continue to have the option to renew the Term
of the Lease beyond the Fourth Extension Term in accordance with and subject to
the terms and conditions set forth in Exhibit B attached to the Third Amendment,
as amended by Paragraph 9 of the Fourth Amendment; provided, however, that said
Exhibit B as amended is hereby further amended so that all references to the
“Third Extension Term” shall be amended to be the “Fourth Extension Term”.

 

13. No Preferential Rights or Options. Except for the renewal option described
in Paragraph 9 of the Fourth Amendment and Paragraph 12 of this Fifth Amendment,
the right of first offer set forth in Paragraph 10 of the Fourth Amendment and
Exhibit C attached thereto, and the right of first refusal set forth in
Paragraph 11 of this Fifth Amendment and Exhibit “C” attached hereto,
notwithstanding anything contained in the Lease to the contrary, Landlord and
Tenant stipulate and agree that Tenant has no preferential rights or options
under the Lease, as herein amended, such as any rights of renewal, expansion,
reduction, refusal, offer, purchase, termination, relocation or any other such
preferential rights or options, such rights originally set forth in the Lease,
being hereby null and void and of no further force or effect.

 

14. Installment Payable Upon Execution. On the Existing Tenant Surrender Date,
Tenant shall pay to Landlord the sum of $19,454.00, which shall be applied
towards the first month of Annual Rent, Tenant’s Proportionate Share of Expenses
and Tenant’s Proportionate Share of Taxes that become due for the Suite 100
Expansion Premises (until such amount is exhausted).

 

15. Brokers. Landlord and Tenant each warrant that they have had no dealings
with any broker or agent other than Kidder Matthews and Flinn Ferguson
(collectively, the “Brokers”) in connection with the negotiation or execution of
this Fifth Amendment, and each of Landlord and Tenant agrees to indemnify and
hold harmless the other party from and against any and all costs, expenses, or
liability for commissions or other compensations or charges claimed by any
broker or agent, other than the Brokers, with respect to this Fifth Amendment.

 

9



--------------------------------------------------------------------------------

16. Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced Lease shall remain in full
force and effect in accordance with all its terms and conditions. In the event
of any conflict between the terms and provisions of this Fifth Amendment and the
terms and provisions of the Lease, the terms and provisions of this Fifth
Amendment shall supersede and control.

 

17. Counterparts/Facsimiles. This Fifth Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
Fifth Amendment, the parties may execute and exchange telefaxed or e-mailed
counterparts of the signature pages and such counterparts shall serve as
originals.

[SIGNATURE PAGE TO FOLLOW]

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIFTH AMENDMENT TO LEASE

BY AND BETWEEN KBS NORTH CREEK, LLC, AS LANDLORD,

AND ALDER BIOPHARMACEUTICALS, INC., AS TENANT

IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these presents to be executed as of the dates set forth
below, to be effective for all purposes, however, as of the Effective Date set
forth herein.

 

LANDLORD:

KBS NORTH CREEK, LLC,

a Delaware limited liability company

By:   KBS Capital Advisors, LLC,   a Delaware limited liability company,   its
authorized agent   By:   /s/ Mark Brecheen     Mark Brecheen,     Senior Vice
President   Date:           11-16        , 2016

TENANT:

   

ALDER BIOPHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ Randall C. Schatzman Name:   Randall C. Schatzman, Ph.D. Title:  
President & CEO

Date:

 

November 15th, 2016

 

11



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California

  

)

County of Orange

  

)

On November 18, 2016 before me, B. Arata, Notary Public, personally appeared
Mark Brecheen, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   /s/ B. Arata

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIFTH AMENDMENT TO LEASE

BY AND BETWEEN KBS NORTH CREEK, LLC, AS LANDLORD,

AND ALDER BIOPHARMACEUTICALS, INC., AS TENANT

 

STATE OF WASHINGTON

  

§

  

§ ss.

COUNTY OF KING

  

§

I certify that I know or have satisfactory evidence that Randall C. Schatzman is
the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the President and CEO of ALDER
BIOPHARMACEUTICALS, INC., a Delaware corporation, to be the free and voluntary
act of such party for the uses and purposes mentioned in the instrument.

Dated: November 15, 2016

 

LOGO [g480096img1.jpg]

  

/s/ Marilyn N. Singer

   (Signature)   

Marilyn N. Singer

   (Print Name)    Notary Public, in and for the State    of WA, residing at
Bothell, WA My Commission Expires January 22, 2017

 

13



--------------------------------------------------------------------------------

EXHIBIT “A-1”

SUITE 100 EXPANSION PREMISES

 

LOGO [g480096g50j60.jpg]

 

721837039 4

ALDR 2016 11 04

   A-1 — 1   



--------------------------------------------------------------------------------

EXHIBIT “A-2”

SUITE 110 EXPANSION PREMISES

 

LOGO [g480096g85h38.jpg]

 

721837039 4

ALDR 2016 11 04

   A-2 — 1   



--------------------------------------------------------------------------------

EXHIBIT “B-1”

WORK LETTER

THIS WORK LETTER is attached as Exhibit “B-1” to the Fifth Amendment to Lease
between KBS NORTH CREEK, LLC, a Delaware limited liability company, as Landlord,
and ALDER BIOPHARMACEUTICALS, INC., a Delaware corporation, as Tenant, and
constitutes the further agreement between Landlord and Tenant as follows:

(a) Suite 100 Expansion Improvements. The leasehold improvements to be
constructed by Tenant in the Suite 100 Expansion Premises (the “Suite 100
Expansion Improvements”), at Tenant’s sole cost and expense (except for the
Suite 100 Expansion Allowance, as set forth in Paragraph 7 of this Fifth
Amendment, and subject to Paragraph (f) of this Exhibit B-1), shall be
constructed in accordance with the Final Plans to be submitted by Tenant and
reviewed and approved by Landlord in accordance with the provisions of Paragraph
(b) of this Exhibit B-1.

Landlord shall have no obligation to construct or to pay for the construction of
the Suite 100 Expansion Improvements; provided, however, Landlord agrees to
contribute toward the cost of construction of the Suite 100 Expansion
Improvements the cash sum of up to the Suite 100 Expansion
Allowance. Notwithstanding anything in this Fifth Amendment or in this Work
Letter to the contrary, the Suite 100 Expansion Allowance shall be used only for
the construction of the Suite 100 Expansion Improvements, and if construction of
the Suite 100 Expansion Improvements is not completed within nine (9) months
following the Existing Tenant Surrender Date (the “Construction Termination
Date”), then Landlord’s obligation to provide the Suite 100 Expansion Allowance
shall terminate and become null and void, and Tenant shall be deemed to have
waived its rights in and to said Suite 100 Expansion Allowance. The Suite 100
Expansion Allowance will be reduced by any consulting or architectural fees
incurred by Landlord. The construction costs that may be reimbursed from the
Suite 100 Expansion Allowance shall include only the following: costs of labor,
equipment, supplies and materials furnished for construction of the Suite 100
Expansion Improvements; governmental fees and charges for required permits, plan
checks, and inspections for the Suite 100 Expansion Improvements; charges of
Tenant’s architect and design professionals; and a coordination fee payable to
Landlord equal to [two percent (2%)] of the amount of the Suite 100 Expansion
Allowance. No other costs, fees or expenses of the Suite 100 Expansion
Improvements shall be reimbursable out of the Suite 100 Expansion Allowance.

The payment of the Suite 100 Expansion Allowance shall be as follows:

(i) Payment of Suite 100 Expansion Allowance will be made by Landlord directly
to Tenant. Within fifteen (15) days following Landlord’s receipt and reasonable
approval of the Tenant Deliveries (defined below), Landlord shall deliver to
Tenant (not more than once each month) a check made out to Tenant in an amount
equal to that invoiced amount set forth in an invoice from Tenant’s Contractor
and/or vendors to Landlord setting forth the work on the Suite 100 Expansion
Improvements which was completed over the prior thirty (30) day period. In order
to evidence that such work on the Suite 100 Expansion Improvements has been
completed over the prior thirty (30) day period, each time

 

B-1 — 1



--------------------------------------------------------------------------------

that Tenant requests that Landlord fund a portion of the Suite 100 Expansion
Allowance to Tenant, Tenant shall deliver to Landlord the following
(collectively the “Tenant Deliveries”): (i) an invoice or invoices evidencing
the amount of work on the Suite 100 Expansion Improvements that was completed
over the prior thirty (30) day period (standard AIA forms shall be acceptable),
(ii) a certificate executed by Tenant, Tenant’s Contractor or vendors and
Landlord’s construction representative indicating that the work deemed completed
as set forth in the invoice submitted by Tenant’s Contractor or vendor to
Landlord has indeed been completed, (iii) a lien release in a form satisfactory
to Landlord executed by Tenant’s Contractor, which for purposes of the interim
draws can be in the form of conditional lien releases in form satisfactory to
Landlord, and (iv) Tenant shall not then be in default of any of the provisions
of the Lease. Upon the payment of such invoiced amount, Landlord shall deduct
that amount from the remaining portion of the Suite 100 Expansion
Allowance. Notwithstanding anything herein to the contrary, Landlord shall have
the right to withhold ten percent (10%) retainage from each request for payment
for protection against mechanics’ and materialmens’ liens by subcontractors and
suppliers.

(ii) Once (i) the Suite 100 Expansion Improvements have been completed in
accordance with the Final Plans; (ii) Tenant has delivered to Landlord
satisfactory evidence that all mechanics’ lien rights of all contractors,
suppliers, subcontractors, or materialmen furnishing labor, supplies or
materials in the construction or installation of the Suite 100 Expansion
Improvements have been unconditionally waived, released, or extinguished; (iii)
Tenant has delivered to Landlord written evidence satisfactorily substantiating
the actual amount of the construction costs of the Suite 100 Expansion
Improvements (standard AIA forms shall be acceptable); (iv) Tenant has delivered
to Landlord a final certificate of occupancy for the Suite 100 Expansion
Premises, if required; (v) Tenant is not then in default of any of the
provisions of the Lease; and (vi) Tenant has occupied and opened for business at
the Suite 100 Expansion Premises, then Landlord shall deliver the remaining ten
percent (10%) of the cost of the Suite 100 Expansion Improvements to Tenant. If
the actual cost of the Suite 100 Expansion Improvements is less than the Suite
100 Expansion Allowance, then Tenant shall not receive any credit whatsoever for
the difference between the actual cost of the Suite 100 Expansion Improvements
and the Suite 100 Expansion Allowance.

(b) Preparation and Review of Plans for the Suite 100 Expansion
Improvements. Tenant has retained a space planner (the “Space Planner”), and the
Space Planner has prepared (or will prepare) certain plans, drawings and
specifications (the “Temporary Plans”) for the construction of the Suite 100
Expansion Improvements to be installed in the Suite 100 Expansion Premises by a
general contractor selected by Tenant pursuant to this Work Letter. Tenant shall
deliver the Temporary Plans to Landlord after the Suite 100 Expansion
Date. Landlord shall have five (5) business days after Landlord’s receipt of the
proposed Temporary Plans to review the same and notify Tenant in writing of any
comments or required changes, or to otherwise give its approval or disapproval
of such proposed Temporary Plans. Landlord shall not unreasonably withhold,
delay or condition its approval of such proposed Temporary Plans. If Landlord
fails to give written comments to or approve the proposed Temporary Plans within
such five (5) business

 

B-1 — 2



--------------------------------------------------------------------------------

day period, then Tenant shall provide a written notice to Landlord (“Tenant’s
Second Notice”) of Landlord’s failure to respond. Such Tenant’s Second Notice
shall include the following language in all capital letters and bold at the top
of such notice: “IN THE EVENT LANDLORD FAILS TO APPROVE OR DISAPPROVE OF THE
PROPOSED TEMPORARY PLANS WITHIN FIVE (5) DAYS AFTER RECEIPT OF THIS NOTICE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE TEMPORARY PLANS.” If Landlord
fails to approve or disapprove of the proposed Temporary Plans within five (5)
days after receipt of Tenant’s Second Notice then Landlord shall be deemed to
have approved such proposed Temporary Plans as submitted. Tenant shall have five
(5) business days following its receipt of Landlord’s comments and objections to
redraw the proposed Temporary Plans in compliance with Landlord’s request and to
resubmit the same for Landlord’s final review and approval or comment within
five (5) business days of Landlord’s receipt of such revised plans. Such process
shall be repeated until such time as Landlord approves the Temporary Plans;
provided, however, that such additional iterations of the Temporary Plans shall
be at Tenant’s sole cost and expense (subject to reimbursement from the Suite
100 Expansion Allowance). Once Landlord has approved the Temporary Plans, the
approved Temporary Plans shall be thereafter known as the “Final Plans”. The
Final Plans shall include the complete and final layout, plans and
specifications for the Suite 100 Expansion Premises showing all doors, light
fixtures, electrical outlets, telephone outlets, wall coverings, plumbing
improvements (if any), data systems wiring, floor coverings, wall coverings,
painting, any other improvements to the Premises beyond the shell and core
improvements provided by Landlord and any demolition of existing improvements in
the Suite 100 Expansion Premises. The improvements shown in the Final Plans
shall (i) utilize Landlord’s building standard materials and methods of
construction, (ii) be compatible with the shell and core improvements and the
design, construction and equipment of the Premises, and (iii) comply with all
applicable laws, rules, regulations, codes and ordinances. Notwithstanding
anything in the Lease or this Fifth Amendment to the contrary, upon the
expiration or earlier termination of the Term of the Lease, Tenant shall not be
required to remove any of the Suite 100 Expansion Improvements that Landlord, at
the time of Landlord’s approval of the Temporary Plans, indicated in writing
that Tenant would not be required to remove upon the expiration or earlier
termination of the Term of the Lease. Tenant, using the Space Planner, shall
prepare or cause to be prepared and submitted the Final Plans, concurrently, and
in each case by receipted courier or delivery service, to Landlord’s
construction representative (“Landlord’s Construction Representative”), and
Landlord’s offices for Landlord’s review and approval, which shall be consistent
with the description of the Suite 100 Expansion Improvements set forth in the
Temporary Plans.

Each set of proposed Final Plans furnished by Tenant shall include at least two
(2) sets of prints. The Final Plans shall be compatible with the design,
construction, and equipment of the Building, and shall be capable of logical
measurement and construction. Unless Landlord shall otherwise agree in writing,
the Final Plans shall be signed/stamped by the Space Planner, and shall include
(to the extent relevant or applicable) such additional plans reasonably
requested by Landlord related to the Suite 100 Expansion Improvements,
including, without limitation, any and all additional plans related to Tenant’s
specific use of the Suite 100 Expansion Premises, or as may be required by local
city ordinance or building code.

 

B-1 — 3



--------------------------------------------------------------------------------

Tenant shall submit all Final Plans concurrently to Landlord’s construction
representative and offices, as designated above, for Landlord’s review and
approval. Landlord shall have five (5) business days after Landlord’s receipt of
the proposed Final Plans to review the same and notify Tenant in writing of any
comments or required changes, or to otherwise give its approval or disapproval
of such proposed Final Plans. If Landlord fails to give written comments to or
approve the proposed Final Plans within such five (5) business day period, then
Tenant shall provide a written notice to Landlord (“Tenant’s Second Final Plans
Notice”) of Landlord’s failure to respond. Such Tenant’s Second Final Plans
Notice shall include the following language in all capital letters and bold at
the top of such notice: “IN THE EVENT LANDLORD FAILS TO APPROVE OR DISAPPROVE OF
THE PROPOSED FINAL PLANS WITHIN FIVE (5) DAYS AFTER RECEIPT OF THIS NOTICE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE FINAL PLANS.” If Landlord fails to
approve or disapprove of the proposed Final Plans within five (5) days after
receipt of Tenant’s Second Final Plans Notice then Landlord shall be deemed to
have approved such proposed Final Plans as submitted. Tenant shall have five (5)
business days following its receipt of Landlord’s comments and objections to
redraw the proposed Final Plans in compliance with Landlord’s request and to
resubmit the same for Landlord’s final review and approval or comment within
five (5) business days of Landlord’s receipt of such revised plans. Such process
shall be repeated as necessary until final approval by Landlord of the proposed
Final Plans has been obtained. Landlord shall not unreasonably withhold, delay
or condition its approval of such proposed Final Plans. Landlord may, at any
time by written notice given in accordance with the notice provisions of the
Lease, change the name and/or address of the designated Landlord’s Construction
Representative to receive plans delivered by Tenant to Landlord. In the event
that Tenant disagrees with any of the changes to the proposed Final Plans
required by Landlord, then Landlord and Tenant shall consult with respect
thereto and each party shall use all reasonable efforts to promptly resolve any
disputed elements of such proposed Final Plans. For purposes hereof, “business
days” shall be all calendar days except Saturdays and Sundays and holidays
observed by national banks in the State in which the Premises are situated.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be placed or exerted on any part of the Building without the prior
written approval of Landlord, or (iii) any holes be cut or drilled in any part
of the roof or other portion of the Building shell without the prior written
approval of Landlord.

In the event that Tenant proposes any changes to the Final Plans (or any portion
thereof) after the same have been approved by Landlord, Landlord shall not
unreasonably withhold its consent to any such changes, provided the changes do
not, in Landlord’s reasonable opinion, adversely affect the Building structure,
systems, or equipment, or the external appearance of the Premises.

As soon as the Final Plans (or a portion thereof sufficient to permit
commencement of construction or installation of the Suite 100 Expansion
Improvements, if Tenant elects to proceed with a “fast track” construction) are
mutually agreed upon, Tenant shall use diligent efforts to obtain all required
permits, authorizations, and licenses from appropriate governmental authorities
for construction of the Suite 100 Expansion Improvements (or such portion
thereof, as applicable). Tenant shall be solely responsible for obtaining any
business or other license or permit required for the conduct of its business at
the Premises.

 

B-1 — 4



--------------------------------------------------------------------------------

(c) Construction of the Suite 100 Expansion Improvements. Construction or
installation of the Suite 100 Expansion Improvements shall be performed by a
licensed general contractor or contractors (the “Tenant’s Contractor,” whether
one or more) selected by Tenant and approved by Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed, prior to Tenant soliciting
bids from such Tenant’s Contractor for the construction of the Suite 100
Expansion Improvements, pursuant to a written construction contract negotiated
and entered into by and between the Tenant’s Contractor and Tenant and approved
by Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Each such contract shall (i) obligate Tenant’s Contractor to comply
with all rules and regulations of Landlord relating to construction activities
in the Building, (ii) name Landlord as an additional indemnitee under the
provisions of the contract whereby the Tenant’s Contractor holds Tenant harmless
from and against any and all claims, damages, losses, liabilities and expenses
arising out of or resulting from the performance of such work, (iii) name
Landlord as a beneficiary of (and a party entitled to enforce) all of the
warranties of the Tenant’s Contractor with respect to the work performed
thereunder and the obligation of the Tenant’s Contractor to replace defective
materials and correct defective workmanship for a period of not less than one
(1) year following final completion of the work under such contract, (iv)
evidence the agreement of the Tenant’s Contractor that the provisions of the
Lease shall control over the provisions of the contract with respect to
distribution or use of insurance proceeds, in the event of a casualty during
construction, and (v) evidence the waiver and release by the Tenant’s Contractor
of any lien or right to assert a lien on all or any portion of the fee estate of
Landlord in and to the Building as a result of the work performed or to be
performed thereunder (and obligating the Tenant’s Contractor to include a
substantially similar release and waiver provision in all subcontracts and
purchase orders entered under or pursuant to the contract).

Tenant acknowledges and understands that all roof penetrations involved in the
construction of the Suite 100 Expansion Improvements must be performed by the
Landlord’s Building roofing contractor. All reasonable costs, fees and expenses
incurred with such contractor in properly performing such work shall be a cost
of the Suite 100 Expansion Improvements, payable in accordance with the
provisions of this Exhibit B-1. Tenant or Tenant’s Contractor shall be
responsible for all water, gas, electricity, sewer or other utilities used or
consumed at the Premises during the construction of the Suite 100 Expansion
Improvements.

Tenant specifically agrees to carry, or cause the Tenant’s Contractor to carry,
during all such times as the Suite 100 Expansion Improvements are being
performed, (a) builder’s risk completed value insurance on the Suite 100
Expansion Improvements, in an amount not less than the full replacement cost of
the Suite 100 Expansion Improvements, (b) a policy of insurance covering
commercial general liability, in an amount not less than One Million Dollars
($1,000,000.00), combined single limit for bodily injury and property damage per
occurrence (and combined single limit coverage of $2,000,000.00 in the
aggregate), and automobile liability coverage (including owned, non-owned and
hired vehicles) in an amount not less than One Million Dollars ($1,000,000.00)
combined single limit (each person, each accident), and endorsed to show
Landlord as an additional insured, and (c) workers’ compensation insurance as
required by law, endorsed to show a waiver of subrogation by the insurer to any
claim the Tenant’s Contractor may have against Landlord. Tenant shall not
commence construction of the Suite 100 Expansion Improvements until Landlord has
issued to Tenant a written authorization

 

B-1 — 5



--------------------------------------------------------------------------------

to proceed with construction after Tenant has delivered to Landlord’s
Construction Representative (i) certificates of the insurance policies described
above, (ii) copies of all permits required for construction of the Suite 100
Expansion Improvements and a copy of the permitted Final Plans as approved by
the appropriate governmental agency, and (iii) a copy of each signed
construction contract for the Suite 100 Expansion Improvements (a copy of each
subsequently signed contract shall be forwarded to Landlord’s construction
representative without request or demand, promptly after execution thereof and
prior to the performance of any work thereunder). All of the construction work
shall be the responsibility of and supervised by Tenant.

(d) Requirements for Tenant’s Work. All of Tenant’s construction with respect to
the Suite 100 Expansion Premises shall be performed in substantial compliance
with this Exhibit B-1 and the Final Plans therefor previously approved in
writing by Landlord (and any changes thereto approved by Landlord as herein
provided), and in a good and workmanlike manner, utilizing only new
materials. All such work shall be performed by Tenant in strict compliance with
all applicable building codes, regulations and all other legal requirements. All
materials utilized in the construction of the Suite 100 Expansion Improvements
work must be confined to within the Suite 100 Expansion Premises. All trash and
construction debris resulting from the construction of the Suite 100 Expansion
Improvements in the Suite 100 Expansion Premises will be removed from the
Building Complex at the sole cost and expense of Tenant; provided, however,
during the construction of the Suite 100 Expansion Improvements (and only during
the construction of the Suite 100 Expansion Improvements), Landlord has agreed
to permit Tenant to place a dumpster at the Building Complex for the sole
purpose of storing Tenant’s trash and construction debris, subject to Landlord’s
prior approval of the location of the dumpster and schedule of
collection. Landlord shall have the right at all times to monitor the work for
compliance with the requirements of this Exhibit B-1. If Landlord determines
that any such requirements are not being strictly complied with, Landlord may
immediately require the cessation of all work being performed in or around the
Suite 100 Expansion Premises or the Building Complex until such time as Landlord
is satisfied that the applicable requirements will be observed. Any approval
given by Landlord with respect to Tenant’s construction or the Temporary Plans
or Final Plans therefor, and/or any monitoring of the Suite 100 Expansion
Improvements by Landlord, shall not make Landlord liable or responsible in any
way for the condition, quality or function of such matters or constitute any
undertaking, warranty or representation by Landlord with respect to any of such
matters.

(e) No Liens; Indemnification. Tenant shall have no authority to place any lien
upon the Premises, or the Building, or any portion thereof or interest therein,
nor shall Tenant have any authority in any way to bind Landlord, and any attempt
to do so shall be void and of no effect. If, because of any actual or alleged
act or omission of Tenant, or Tenant’s Contractor, or any subcontractors or
materialmen, any lien, affidavit, charge or order for the payment of money shall
be filed against Landlord, the Premises, the Building, or any portion thereof or
interest therein, whether or not such lien, affidavit, charge or order is valid
or enforceable, Tenant shall, at its sole cost and expense, cause the same to be
discharged of record by payment, bonding or otherwise no later than fifteen (15)
days after notice to Tenant of the filing thereof, but in any event prior to the
foreclosure thereof. With respect to the contract for labor or materials for
construction of the Suite 100 Expansion Improvements, Tenant acts as principal
and not as the agent of Landlord. Landlord expressly disclaims liability for the
cost of labor performed for or supplies or materials furnished to
Tenant. Landlord may post one or more “notices of

 

B-1 — 6



--------------------------------------------------------------------------------

non-responsibility” for the Suite 100 Expansion Improvements in the Building. No
contractor of Tenant is intended to be a third-party beneficiary with respect to
the Suite 100 Expansion Allowance, or the agreement of Landlord to make such
Suite 100 Expansion Allowance available for payment of or reimbursement for the
costs of construction of the Suite 100 Expansion Improvements. Tenant agrees to
indemnify, defend and hold Landlord harmless from all claims (including all
costs and expenses of defending against such claims) arising or alleged to arise
from any act or omission of Tenant or Tenant’s agents, employees, contractor,
subcontractors, suppliers, materialmen, architects, designers, surveyors,
engineers, consultants, laborers, or invitees, or arising from any bodily injury
or property damage occurring or alleged to have occurred incident to any of the
work to be performed by Tenant or its contractors or subcontractors with respect
to the Suite 100 Expansion Premises. Any Default by Tenant under this Exhibit
B-1 shall constitute a default by Tenant under the Lease for all purposes.
Additionally, any approval given by Landlord with respect to the Suite 100
Expansion Improvements or the Final Plans and/or any monitoring of the
construction of the Suite 100 Expansion Improvements by Landlord shall not make
Landlord liable or responsible in any way for the condition, quality or function
of such matters or constitute any undertaking, warranty or representation by
Landlord with respect to any such matters.

(f) Substantial Completion. Substantial Completion of construction of the Suite
100 Expansion Improvements shall be defined as (i) the date upon which the Suite
100 Expansion Improvements are substantially completed in accordance with the
Final Plans, and (ii) the date upon which a temporary certificate of occupancy
(or its equivalent) is issued for the Suite 100 Expansion Premises by the
appropriate governmental authority (if applicable). After the completion of the
Suite 100 Expansion Improvements, Tenant shall, upon demand, execute and deliver
to Landlord a letter of acceptance of improvements performed on the Suite 100
Expansion Premises. The failure of Tenant to take possession of or to occupy the
Suite 100 Expansion Premises shall not serve to relieve Tenant of obligations
arising under the Lease or this Fifth Amendment or delay the payment of Rent by
Tenant.

 

B-1 — 7



--------------------------------------------------------------------------------

EXHIBIT “B-2”

WORK LETTER

THIS WORK LETTER is attached as Exhibit “B-2” to the Fifth Amendment to Lease
between KBS NORTH CREEK, LLC, a Delaware limited liability company, as Landlord,
and ALDER BIOPHARMACEUTICALS, INC., a Delaware corporation, as Tenant, and
constitutes the further agreement between Landlord and Tenant as follows:

(a) Suite 110 Expansion Improvements. The leasehold improvements to be
constructed by Tenant in the Suite 110 Expansion Premises (the “Suite 110
Expansion Improvements”), at Tenant’s sole cost and expense (except for the
Suite 110 Expansion Allowance, as set forth in Paragraph 7 of this Fifth
Amendment, and subject to Paragraph (f) of this Exhibit B-2), shall be
constructed in accordance with the Final Plans to be submitted by Tenant and
reviewed and approved by Landlord in accordance with the provisions of Paragraph
(b) of this Exhibit B-2.

Landlord shall have no obligation to construct or to pay for the construction of
the Suite 110 Expansion Improvements; provided, however, Landlord agrees to
contribute toward the cost of construction of the Suite 110 Expansion
Improvements the cash sum of up to the Suite 110 Expansion
Allowance. Notwithstanding anything in this Fifth Amendment or in this Work
Letter to the contrary, the Suite 110 Expansion Allowance shall be used only for
the construction of the Suite 110 Expansion Improvements, and if construction of
the Suite 110 Expansion Improvements is not completed within nine (9) months
following the Suite 110 Delivery Date (the “Construction Termination Date”),
then Landlord’s obligation to provide the Suite 110 Expansion Allowance shall
terminate and become null and void, and Tenant shall be deemed to have waived
its rights in and to said Suite 110 Expansion Allowance. The Suite 110 Expansion
Allowance will be reduced by any consulting or architectural fees incurred by
Landlord. The construction costs that may be reimbursed from the Suite 110
Expansion Allowance shall include only the following: costs of labor, equipment,
supplies and materials furnished for construction of the Suite 110 Expansion
Improvements; governmental fees and charges for required permits, plan checks,
and inspections for the Suite 110 Expansion Improvements; charges of Tenant’s
architect and design professionals; and a coordination fee payable to Landlord
equal to [two percent (2%)] of the amount of the Suite 110 Expansion
Allowance. No other costs, fees or expenses of the Suite 110 Expansion
Improvements shall be reimbursable out of the Suite 110 Expansion Allowance.

The payment of the Suite 110 Expansion Allowance shall be as follows:

(i) Payment of Suite 110 Expansion Allowance will be made by Landlord directly
to Tenant. Within fifteen (15) days following Landlord’s receipt and reasonable
approval of the Tenant Deliveries (defined below), Landlord shall deliver to
Tenant (not more than once each month) a check made out to Tenant in an amount
equal to that invoiced amount set forth in an invoice from Tenant’s Contractor
and/or vendors to Landlord setting forth the work on the Suite 110 Expansion
Improvements which was completed over the prior thirty (30) day period. In order
to evidence that such work on the Suite 110 Expansion Improvements has been
completed over the prior thirty (30) day period, each time

 

B-2 — 1



--------------------------------------------------------------------------------

that Tenant requests that Landlord fund a portion of the Suite 110 Expansion
Allowance to Tenant, Tenant shall deliver to Landlord the following
(collectively the “Tenant Deliveries”): (i) an invoice or invoices evidencing
the amount of work on the Suite 110 Expansion Improvements that was completed
over the prior thirty (30) day period (standard AIA forms shall be acceptable),
(ii) a certificate executed by Tenant, Tenant’s Contractor or vendors and
Landlord’s construction representative indicating that the work deemed completed
as set forth in the invoice submitted by Tenant’s Contractor or vendor to
Landlord has indeed been completed, (iii) a lien release in a form satisfactory
to Landlord executed by Tenant’s Contractor, which for purposes of the interim
draws can be in the form of conditional lien releases in form satisfactory to
Landlord, and (iv) Tenant shall not then be in default of any of the provisions
of the Lease. Upon the payment of such invoiced amount, Landlord shall deduct
that amount from the remaining portion of the Suite 110 Expansion
Allowance. Notwithstanding anything herein to the contrary, Landlord shall have
the right to withhold ten percent (10%) retainage from each request for payment
for protection against mechanics’ and materialmens’ liens by subcontractors and
suppliers.

(ii) Once (i) the Suite 110 Expansion Improvements have been completed in
accordance with the Final Plans; (ii) Tenant has delivered to Landlord
satisfactory evidence that all mechanics’ lien rights of all contractors,
suppliers, subcontractors, or materialmen furnishing labor, supplies or
materials in the construction or installation of the Suite 110 Expansion
Improvements have been unconditionally waived, released, or extinguished; (iii)
Tenant has delivered to Landlord written evidence satisfactorily substantiating
the actual amount of the construction costs of the Suite 110 Expansion
Improvements (standard AIA forms shall be acceptable); (iv) Tenant has delivered
to Landlord a final certificate of occupancy for the Suite 110 Expansion
Premises, if required; (v) Tenant is not then in default of any of the
provisions of the Lease; and (vi) Tenant has occupied and opened for business at
the Suite 110 Expansion Premises, then Landlord shall deliver the remaining ten
percent (10%) of the cost of the Suite 110 Expansion Improvements to Tenant. If
the actual cost of the Suite 110 Expansion Improvements is less than the Suite
110 Expansion Allowance, then Tenant shall not receive any credit whatsoever for
the difference between the actual cost of the Suite 110 Expansion Improvements
and the Suite 110 Expansion Allowance.

(b) Preparation and Review of Plans for the Suite 110 Expansion
Improvements. Tenant has retained a space planner (the “Space Planner”), and the
Space Planner has prepared (or will prepare) certain plans, drawings and
specifications (the “Temporary Plans”) for the construction of the Suite 110
Expansion Improvements to be installed in the Suite 110 Expansion Premises by a
general contractor selected by Tenant pursuant to this Work Letter. Tenant shall
deliver the Temporary Plans to Landlord after the Suite 110 Expansion
Date. Landlord shall have five (5) business days after Landlord’s receipt of the
proposed Temporary Plans to review the same and notify Tenant in writing of any
comments or required changes, or to otherwise give its approval or disapproval
of such proposed Temporary Plans. Landlord shall not unreasonably withhold,
delay or condition its approval of such proposed Temporary Plans. If Landlord
fails to give written comments to or approve the proposed Temporary Plans within
such five (5) business

 

B-2 — 2



--------------------------------------------------------------------------------

day period, then Tenant shall provide a written notice to Landlord (“Tenant’s
Second Notice”) of Landlord’s failure to respond. Such Tenant’s Second Notice
shall include the following language in all capital letters and bold at the top
of such notice: “IN THE EVENT LANDLORD FAILS TO APPROVE OR DISAPPROVE OF THE
PROPOSED TEMPORARY PLANS WITHIN FIVE (5) DAYS AFTER RECEIPT OF THIS NOTICE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE TEMPORARY PLANS.” If Landlord
fails to approve or disapprove of the proposed Temporary Plans within five (5)
days after receipt of Tenant’s Second Notice then Landlord shall be deemed to
have approved such proposed Temporary Plans as submitted. Tenant shall have five
(5) business days following its receipt of Landlord’s comments and objections to
redraw the proposed Temporary Plans in compliance with Landlord’s request and to
resubmit the same for Landlord’s final review and approval or comment within
five (5) business days of Landlord’s receipt of such revised plans. Such process
shall be repeated until such time as Landlord approves the Temporary Plans;
provided, however, that such additional iterations of the Temporary Plans shall
be at Tenant’s sole cost and expense (subject to reimbursement from the Suite
110 Expansion Allowance). Once Landlord has approved the Temporary Plans, the
approved Temporary Plans shall be thereafter known as the “Final Plans”. The
Final Plans shall include the complete and final layout, plans and
specifications for the Suite 110 Expansion Premises showing all doors, light
fixtures, electrical outlets, telephone outlets, wall coverings, plumbing
improvements (if any), data systems wiring, floor coverings, wall coverings,
painting, any other improvements to the Premises beyond the shell and core
improvements provided by Landlord and any demolition of existing improvements in
the Suite 110 Expansion Premises. The improvements shown in the Final Plans
shall (i) utilize Landlord’s building standard materials and methods of
construction, (ii) be compatible with the shell and core improvements and the
design, construction and equipment of the Premises, and (iii) comply with all
applicable laws, rules, regulations, codes and ordinances. Notwithstanding
anything in the Lease or this Fifth Amendment to the contrary, upon the
expiration or earlier termination of the Term of the Lease, Tenant shall not be
required to remove any of the Suite 110 Expansion Improvements that Landlord, at
the time of Landlord’s approval of the Temporary Plans, indicated in writing
that Tenant would not be required to remove upon the expiration or earlier
termination of the Term of the Lease. Tenant, using the Space Planner, shall
prepare or cause to be prepared and submitted the Final Plans, concurrently, and
in each case by receipted courier or delivery service, to Landlord’s
construction representative (“Landlord’s Construction Representative”), and
Landlord’s offices for Landlord’s review and approval, which shall be consistent
with the description of the Suite 110 Expansion Improvements set forth in the
Temporary Plans.

Each set of proposed Final Plans furnished by Tenant shall include at least two
(2) sets of prints. The Final Plans shall be compatible with the design,
construction, and equipment of the Building, and shall be capable of logical
measurement and construction. Unless Landlord shall otherwise agree in writing,
the Final Plans shall be signed/stamped by the Space Planner, and shall include
(to the extent relevant or applicable) such additional plans reasonably
requested by Landlord related to the Suite 110 Expansion Improvements,
including, without limitation, any and all additional plans related to Tenant’s
specific use of the Suite 110 Expansion Premises, or as may be required by local
city ordinance or building code.

 

B-2 — 3



--------------------------------------------------------------------------------

Tenant shall submit all Final Plans concurrently to Landlord’s construction
representative and offices, as designated above, for Landlord’s review and
approval. Landlord shall have five (5) business days after Landlord’s receipt of
the proposed Final Plans to review the same and notify Tenant in writing of any
comments or required changes, or to otherwise give its approval or disapproval
of such proposed Final Plans. If Landlord fails to give written comments to or
approve the proposed Final Plans within such five (5) business day period, then
Tenant shall provide a written notice to Landlord (“Tenant’s Second Final Plans
Notice”) of Landlord’s failure to respond. Such Tenant’s Second Final Plans
Notice shall include the following language in all capital letters and bold at
the top of such notice: “IN THE EVENT LANDLORD FAILS TO APPROVE OR DISAPPROVE OF
THE PROPOSED FINAL PLANS WITHIN FIVE (5) DAYS AFTER RECEIPT OF THIS NOTICE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE FINAL PLANS.” If Landlord fails to
approve or disapprove of the proposed Final Plans within five (5) days after
receipt of Tenant’s Second Final Plans Notice then Landlord shall be deemed to
have approved such proposed Final Plans as submitted. Tenant shall have five (5)
business days following its receipt of Landlord’s comments and objections to
redraw the proposed Final Plans in compliance with Landlord’s request and to
resubmit the same for Landlord’s final review and approval or comment within
five (5) business days of Landlord’s receipt of such revised plans. Such process
shall be repeated as necessary until final approval by Landlord of the proposed
Final Plans has been obtained. Landlord shall not unreasonably withhold, delay
or condition its approval of such proposed Final Plans. Landlord may, at any
time by written notice given in accordance with the notice provisions of the
Lease, change the name and/or address of the designated Landlord’s Construction
Representative to receive plans delivered by Tenant to Landlord. In the event
that Tenant disagrees with any of the changes to the proposed Final Plans
required by Landlord, then Landlord and Tenant shall consult with respect
thereto and each party shall use all reasonable efforts to promptly resolve any
disputed elements of such proposed Final Plans. For purposes hereof, “business
days” shall be all calendar days except Saturdays and Sundays and holidays
observed by national banks in the State in which the Premises are situated.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be placed or exerted on any part of the Building without the prior
written approval of Landlord, or (iii) any holes be cut or drilled in any part
of the roof or other portion of the Building shell without the prior written
approval of Landlord.

In the event that Tenant proposes any changes to the Final Plans (or any portion
thereof) after the same have been approved by Landlord, Landlord shall not
unreasonably withhold its consent to any such changes, provided the changes do
not, in Landlord’s reasonable opinion, adversely affect the Building structure,
systems, or equipment, or the external appearance of the Premises.

As soon as the Final Plans (or a portion thereof sufficient to permit
commencement of construction or installation of the Suite 110 Expansion
Improvements, if Tenant elects to proceed with a “fast track” construction) are
mutually agreed upon, Tenant shall use diligent efforts to obtain all required
permits, authorizations, and licenses from appropriate governmental authorities
for construction of the Suite 110 Expansion Improvements (or such portion
thereof, as applicable). Tenant shall be solely responsible for obtaining any
business or other license or permit required for the conduct of its business at
the Premises.

 

B-2 — 4



--------------------------------------------------------------------------------

(c) Construction of the Suite 110 Expansion Improvements. Construction or
installation of the Suite 110 Expansion Improvements shall be performed by a
licensed general contractor or contractors (the “Tenant’s Contractor,” whether
one or more) selected by Tenant and approved by Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed, prior to Tenant soliciting
bids from such Tenant’s Contractor for the construction of the Suite 110
Expansion Improvements, pursuant to a written construction contract negotiated
and entered into by and between the Tenant’s Contractor and Tenant and approved
by Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Each such contract shall (i) obligate Tenant’s Contractor to comply
with all rules and regulations of Landlord relating to construction activities
in the Building, (ii) name Landlord as an additional indemnitee under the
provisions of the contract whereby the Tenant’s Contractor holds Tenant harmless
from and against any and all claims, damages, losses, liabilities and expenses
arising out of or resulting from the performance of such work, (iii) name
Landlord as a beneficiary of (and a party entitled to enforce) all of the
warranties of the Tenant’s Contractor with respect to the work performed
thereunder and the obligation of the Tenant’s Contractor to replace defective
materials and correct defective workmanship for a period of not less than one
(1) year following final completion of the work under such contract, (iv)
evidence the agreement of the Tenant’s Contractor that the provisions of the
Lease shall control over the provisions of the contract with respect to
distribution or use of insurance proceeds, in the event of a casualty during
construction, and (v) evidence the waiver and release by the Tenant’s Contractor
of any lien or right to assert a lien on all or any portion of the fee estate of
Landlord in and to the Building as a result of the work performed or to be
performed thereunder (and obligating the Tenant’s Contractor to include a
substantially similar release and waiver provision in all subcontracts and
purchase orders entered under or pursuant to the contract).

Tenant acknowledges and understands that all roof penetrations involved in the
construction of the Suite 110 Expansion Improvements must be performed by the
Landlord’s Building roofing contractor. All reasonable costs, fees and expenses
incurred with such contractor in properly performing such work shall be a cost
of the Suite 110 Expansion Improvements, payable in accordance with the
provisions of this Exhibit B-2. Tenant or Tenant’s Contractor shall be
responsible for all water, gas, electricity, sewer or other utilities used or
consumed at the Premises during the construction of the Suite 110 Expansion
Improvements.

Tenant specifically agrees to carry, or cause the Tenant’s Contractor to carry,
during all such times as the Suite 110 Expansion Improvements are being
performed, (a) builder’s risk completed value insurance on the Suite 110
Expansion Improvements, in an amount not less than the full replacement cost of
the Suite 110 Expansion Improvements, (b) a policy of insurance covering
commercial general liability, in an amount not less than One Million Dollars
($1,000,000.00), combined single limit for bodily injury and property damage per
occurrence (and combined single limit coverage of $2,000,000.00 in the
aggregate), and automobile liability coverage (including owned, non-owned and
hired vehicles) in an amount not less than One Million Dollars ($1,000,000.00)
combined single limit (each person, each accident), and endorsed to show
Landlord as an additional insured, and (c) workers’ compensation insurance as
required by law, endorsed to show a waiver of subrogation by the insurer to any
claim the Tenant’s Contractor may have against Landlord. Tenant shall not
commence construction of the Suite 110 Expansion Improvements until Landlord has
issued to Tenant a written authorization

 

B-2 — 5



--------------------------------------------------------------------------------

to proceed with construction after Tenant has delivered to Landlord’s
Construction Representative (i) certificates of the insurance policies described
above, (ii) copies of all permits required for construction of the Suite 110
Expansion Improvements and a copy of the permitted Final Plans as approved by
the appropriate governmental agency, and (iii) a copy of each signed
construction contract for the Suite 110 Expansion Improvements (a copy of each
subsequently signed contract shall be forwarded to Landlord’s construction
representative without request or demand, promptly after execution thereof and
prior to the performance of any work thereunder). All of the construction work
shall be the responsibility of and supervised by Tenant.

(d) Requirements for Tenant’s Work. All of Tenant’s construction with respect to
the Suite 110 Expansion Premises shall be performed in substantial compliance
with this Exhibit B-2 and the Final Plans therefor previously approved in
writing by Landlord (and any changes thereto approved by Landlord as herein
provided), and in a good and workmanlike manner, utilizing only new
materials. All such work shall be performed by Tenant in strict compliance with
all applicable building codes, regulations and all other legal requirements. All
materials utilized in the construction of the Suite 110 Expansion Improvements
must be confined to within the Suite 110 Expansion Premises. All trash and
construction debrisresulting from the construction of the Suite 110 Expansion
Improvements in the Suite 110 Expansion Premises will be removed from the
Building Complex at the sole cost and expense of Tenant; provided, however,
during the construction of the Suite 110 Expansion Improvements (and only during
the construction of the Suite 110 Expansion Improvements), Landlord has agreed
to permit Tenant to place a dumpster at the Building Complex for the sole
purpose of storing Tenant’s trash and construction debris, subject to Landlord’s
prior approval of the location of the dumpster and schedule of
collection. Landlord shall have the right at all times to monitor the work for
compliance with the requirements of this Exhibit B-2. If Landlord determines
that any such requirements are not being strictly complied with, Landlord may
immediately require the cessation of all work being performed in or around the
Suite 110 Expansion Premises or the Building Complex until such time as Landlord
is satisfied that the applicable requirements will be observed. Any approval
given by Landlord with respect to Tenant’s construction or the Temporary Plans
or Final Plans therefor, and/or any monitoring of the Suite 110 Expansion
Improvements by Landlord, shall not make Landlord liable or responsible in any
way for the condition, quality or function of such matters or constitute any
undertaking, warranty or representation by Landlord with respect to any of such
matters.

(e) No Liens; Indemnification. Tenant shall have no authority to place any lien
upon the Premises, or the Building, or any portion thereof or interest therein,
nor shall Tenant have any authority in any way to bind Landlord, and any attempt
to do so shall be void and of no effect. If, because of any actual or alleged
act or omission of Tenant, or Tenant’s Contractor, or any subcontractors or
materialmen, any lien, affidavit, charge or order for the payment of money shall
be filed against Landlord, the Premises, the Building, or any portion thereof or
interest therein, whether or not such lien, affidavit, charge or order is valid
or enforceable, Tenant shall, at its sole cost and expense, cause the same to be
discharged of record by payment, bonding or otherwise no later than fifteen (15)
days after notice to Tenant of the filing thereof, but in any event prior to the
foreclosure thereof. With respect to the contract for labor or materials for
construction of the Suite 110 Expansion Improvements, Tenant acts as principal
and not as the agent of Landlord. Landlord expressly disclaims liability for the
cost of labor performed for or supplies or materials furnished to
Tenant. Landlord may post one or more “notices of

 

B-2 — 6



--------------------------------------------------------------------------------

non-responsibility” for the Suite 110 Expansion Improvements on the Building. No
contractor of Tenant is intended to be a third-party beneficiary with respect to
the Suite 110 Expansion Allowance, or the agreement of Landlord to make such
Suite 110 Expansion Allowance available for payment of or reimbursement for the
costs of construction of the Suite 110 Expansion Improvements. Tenant agrees to
indemnify, defend and hold Landlord harmless from all claims (including all
costs and expenses of defending against such claims) arising or alleged to arise
from any act or omission of Tenant or Tenant’s agents, employees, contractor,
subcontractors, suppliers, materialmen, architects, designers, surveyors,
engineers, consultants, laborers, or invitees, or arising from any bodily injury
or property damage occurring or alleged to have occurred incident to any of the
work to be performed by Tenant or its contractors or subcontractors with respect
to the Suite 110 Expansion Premises. Any Default by Tenant under this Exhibit
B-2 shall constitute a default by Tenant under the Lease for all purposes.
Additionally, any approval given by Landlord with respect to the Suite 110
Expansion Improvements or the Final Plans and/or any monitoring of the
construction of the Suite 110 Expansion Improvements by Landlord shall not make
Landlord liable or responsible in any way for the condition, quality or function
of such matters or constitute any undertaking, warranty or representation by
Landlord with respect to any such matters.

(f) Substantial Completion. Substantial Completion of construction of the Suite
110 Expansion Improvements shall be defined as (i) the date upon which the Suite
110 Expansion Improvements are substantially completed in accordance with the
Final Plans, and (ii) the date upon which a temporary certificate of occupancy
(or its equivalent) is issued for the Suite 110 Expansion Premises by the
appropriate governmental authority (if applicable). After the completion of the
Suite 110 Expansion Improvements, Tenant shall, upon demand, execute and deliver
to Landlord a letter of acceptance of improvements performed on the Suite 110
Expansion Premises. The failure of Tenant to take possession of or to occupy the
Suite 110 Expansion Premises shall not serve to relieve Tenant of obligations
arising under the Lease or this Fifth Amendment or delay the payment of Rent by
Tenant.

 

B-2 — 7



--------------------------------------------------------------------------------

EXHIBIT “C”

RIGHT OF FIRST REFUSAL

THIS RIGHT OF FIRST REFUSAL is attached as Exhibit “C” to the Fifth Amendment to
Lease between KBS NORTH CREEK, LLC, a Delaware limited liability company, as
Landlord, and ALDER BIOPHARMACEUTICALS, INC., a Delaware corporation, as Tenant,
and constitutes the further agreement between Landlord and Tenant as follows:

(a) “Offered Space” shall mean any leasable space located in Building 1,
Building 2, Building 3 or Building 5, located in the Building Complex, which
contains more than 8,000 rentable square feet of contiguous space.

(a) Provided that as of the date of the giving of the Offer Notice, (x) Tenant
is the Tenant originally named herein, (y) Tenant actually occupies all of the
Premises demised under the Lease as of the Effective Date of this Fifth
Amendment and any space subsequently added to the Premises, and (z) no event of
default or event which but for the passage of time or the giving of notice, or
both, would constitute an event of default has occurred and is continuing, if at
any time during the Lease Term any portion of the Offered Space is vacant and
unencumbered by any rights of any third party, and if Landlord intends to enter
into a lease (the “Proposed Lease”) for all or a portion of the Offered Space
with anyone (a “Proposed Tenant”) other than the tenant then occupying such
space (or its affiliates, subtenants or assignees), then Landlord shall first
offer to Tenant the right to lease such Offered Space upon all the terms and
conditions of the Proposed Lease for the Offered Space. Notwithstanding anything
to the contrary in the Lease, the right of first refusal granted to Tenant under
this Exhibit C shall be subject and subordinate to (i) the rights of all tenants
at the Project under existing leases, and (ii) the herein reserved right of
Landlord to renew or extend the term of any lease with the tenant then occupying
such space (or any of its affiliates, subtenants or assignees), whether pursuant
to a renewal or extension option in such lease or otherwise.

(b) Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “Offer Notice”) which offer shall include a copy of the
third party offer to lease which Landlord is willing to accept, designating the
space being offered and specifying the terms for such Offered Space. Tenant may
accept the offer set forth in the Offer Notice only by delivering to Landlord an
unconditional acceptance (hereinafter called “Tenant’s Notice”) of such offer
within five (5) business days after delivery by Landlord of the Offer Notice to
Tenant. Time shall be of the essence with respect to the giving of Tenant’s
Notice. If Tenant does not accept (or fails to timely accept) an offer made by
Landlord pursuant to the provisions of this Exhibit C with respect to the
Offered Space designated in the Offer Notice, or if Tenant timely accepts such
offer and fails to execute the Amendment (defined below) within thirty (30) days
after the delivery of the Offer Notice, then Landlord shall be under no further
obligation with respect to such space by reason of this Exhibit C, subject to
Paragraph (e) below. In order to send the Offer Notice, Landlord does not need
to have negotiated a complete lease with the Proposed Tenant but may merely have
agreed upon the material economic terms for the Proposed Lease, and Tenant must
make its decision with respect to the Offered Space as long as it has received a
copy of the third party offer to lease which Landlord is willing to accept.

 

C-1



--------------------------------------------------------------------------------

(c) Tenant must accept all Offered Space offered by Landlord at any one time if
it desires to accept any of such Offered Space and may not exercise its right
with respect to only part of such space. In addition, if Landlord desires to
lease more than just the Offered Space to one tenant, Landlord may offer to
Tenant pursuant to the terms hereof all such space which Landlord desires to
lease, and Tenant must exercise its rights hereunder with respect to all such
space and may not insist on receiving an offer for just the Offered Space.

(d) If Tenant at any time declines any Offered Space offered by Landlord, Tenant
shall be deemed to have irrevocably waived all further rights under this Exhibit
C, and Landlord shall be free to lease the Offered Space to the Proposed Tenant
including on terms which may be less favorable to Landlord than those set forth
in the Proposed Lease; provided, however, (i) if Landlord has not entered into a
lease for all or any portion of such Offered Space with a third party within one
hundred eighty (180) days following the delivery by Landlord to Tenant of the
Offer Notice, then, so long as Landlord is not engaged in good faith
negotiations with a third party to lease all or a portion of such Offered Space,
the right of first refusal granted to Tenant in this Exhibit C shall once again
be invoked and (ii) in the event that within the one hundred eighty (180) days
following the delivery by Landlord to Tenant of the Offer Notice, the terms of
the Proposed Lease become materially less favorable to Landlord than those set
forth in the Offer Notice (it being understood and agreed that “materially less
favorable” shall mean that the net present value of the material economic terms
of the modified transaction is at least ten percent (10%) less than the net
present value of the material economic terms set forth in the Offer Notice),
Landlord agrees that Tenant’s rights under this Exhibit C with respect to such
Offered Space shall be reinstated and Landlord shall provide Tenant with an
Offer Notice if, as, and to the extent, required under the terms of this Exhibit
C.

In the event that Tenant exercises its rights to any Offered Space pursuant to
this Exhibit C, then Landlord shall prepare, and Tenant shall execute, an
amendment to the Lease which confirms such expansion of the Premises and the
other provisions applicable thereto (the “Amendment”).

 

C-2



--------------------------------------------------------------------------------

EXHIBIT “D”

EXTERIOR BUILDING SIGN

 

D-1